Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the RCE filed 1/27/2020. As per the claims filed 12/22/2020.
Claims 1, 8, 12, 19 were amended.
No claims were added/cancelled.
Claims 1-20 are pending.
Claim(s) 1, 12 is/are independent claim(s).

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
 

Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-15, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1(6)-14 of U.S. Patent No. 10534856 in view of Ngo. (US 2003/0145020). 
Instant Application
Patent 10534856


analyzing a first document for determining whether information units have been added to the first document relative to a family of documents, the information units being configured in an atom collection; 











mapping each atom in the plurality of atoms to each document in the family of documents and the first document; and 





updating each document in the family of documents that has been mapped to each atom in the plurality of atoms, 



wherein different versions of the first document share a common base atom collection.


analyzing a version of a document for determining whether information units have been added to the document relative to a family of the document, wherein said information units are configured in an atom collection; 

comparing the atom collection from the version of the document with atom collections of the family of the document to determine corresponding information units; 

determining a number of atoms based upon whether said information units have been added to the document;

 mapping each atom in the number of atoms to each version of the document in 

updating each version of the document in the family of documents that have been mapped to each atom including the information units that have been added to the version of the document.

6. The method of claim 1, wherein one version of the document provides a base atom repository.


Patent 10534856 anticipates all the limitations except for applying update, insert and delete operation to the information units resulting in atom adding, and atom splitting of atoms. Ngo, in the same field of document version control discloses this limitation in that [[0118] since they function to alter the contents of the store, e.g. create a new data object, revise the contents of an existing one, or delete an object. Whenever one of these operations occurs, the store manager 60 makes the appropriate changes to the atom graph for the affected data object 22. [0037] the document may undergo a first revision, in which case a descendant atom 28 representing this revision is created and 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify 10534586’s atom collection to apply update, insert and delete operation to the information units resulting in atom adding, and atom splitting of atoms as disclosed by Ngo. The motivation for doing so would have been to generate a non-destructive data model that allows different versions of data to co-exist thereby ensuring data integrity throughout the data’s useful lifecycle (0014-0017).
	Claims 5-7, 16-18 are rejected for being dependent on a rejected base claim.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance in the present application is the interconnectedness of the limitations in the independent claims. Particularly, as pointed out by the applicants on the remarks dated 12/22/2020, the prior art of record failed to disclose the limitations of the independent claims. Additionally the claims recite substantially similar subject matter to that of the parent application, now patent in combination with the other elements recited in the independent claims were not found in the prior art of record (See PTO-982 and 1449). Therefore, the pending claims are hereby allowed.



Response to Arguments

Applicant’s arguments filed 12/22/2020 with regard to the 35 USC 103 rejection to claims 1-20 have been fully considered and are found to be persuasive. The 35 USC 103 rejection is herein withdrawn and the claims allowed over the prior art.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/           Primary Examiner, Art Unit 2144